Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. Pub. No. US 2013/0021387 A1 [Takahashi].
1.  Takahashi discloses a processor [Fig. 2] configured to be coupled to a display panel [40], wherein the processor comprises: a first storage circuit configured to store input video data [Fig. 4, 31]; a converter circuit configured to receive the input video data, and adjust a frame rate of the input video data [¶ 7], to generate adjusted video data [id. “…displaying an image…”]; and an overdrive circuit configured to perform an overdrive process according to the adjusted video data [¶ 62 performs overdrive processing], to generate a driving signal [Fig. 6], such that the display panel displays a video according to the adjusted video data and the driving signal [where this must occur since structurally identical].
7.  Takahashi discloses wherein the display panel is a liquid crystal display panel [Fig. 2, 40].
15.  Takahashi discloses a display method [Fig. 1] comprising: receiving input video data by a first storage circuit [Fig. 4, 31]; adjusting a frame rate of the input video data by a converter circuit, to generate adjusted video data [¶ 7]; and performing an overdrive process according to the adjusted video data by an overdrive circuit [¶ 62], to generate a driving signal [Fig. 6], such that a display panel .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
2.  Takahashi is silent on wherein the converter circuit is further configured to increase the frame rate of the input video data.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi as required by this claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
3.  Takahashi is silent on wherein the converter circuit is further configured to double the frame rate of the input video data at least two times.  However it would have been obvious to one of ordinary In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
16.  Takahashi is silent on wherein adjusting the frame rate of the input video data by the converter circuit comprises: increasing the frame rate of the input video data by the converter circuit. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi as required by this claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
17.  Takahashi is silent on wherein the converter circuit is further configured to double the frame rate of the input video data.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi as required by this claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 8-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Kuo et al. Pub. No. US 2018/0204492 A1 [Kuo].
8.  Takahashi discloses a processor [Fig. 2] configured to be coupled to a display panel [40], wherein the processor comprises: a first storage circuit configured to store input video data [Fig. 4, 31]; and a converter circuit configured to receive the input video data, and adjust a frame rate of 
the input video data [¶ 7], to generate adjusted video data, wherein the overdrive circuit is configured to perform an overdrive process according to the adjusted video data [¶ 62], to generate a driving signal [Fig. 6], such that the display panel displays a video according to the adjusted video data and the driving signal [where this must occur since structurally identical].  Takahashi is silent on wherein the display In re Japikse, 86 USPQ 70 (CCPA 1950).
9.  Takahashi in view of Kuo is silent on wherein the converter circuit is further configured to increase the frame rate of the input video data.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi in view of Kuo as required by this claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
10.  Takahashi in view of Kuo is silent on wherein the converter circuit is further configured to increase the frame rate of the input video data by at least twice.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi in view of Kuo as required by this claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
14.  Takahashi in view of Kuo teaches wherein the display panel is a liquid crystal display panel [Fig. 2, 40].

Allowable Subject Matter
Claims 4-6, 11-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694